Exhibit 10.5


     Final, Execution Version





FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT




THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
effective as of January 1, 2014 (the “Effective Date”), is made by and among NEW
PRIVATE RESTAURANT PROPERTIES, LLC, a Delaware limited liability company
(“Borrower”), OSI HOLDCO I, INC., a Delaware corporation (“Guarantor”), WELLS
FARGO BANK, N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF BAMLL-DB 2012-OSI
TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2012-OSI, its
successors and assigns, as secured party (“Lender”). Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to them in the
Loan Agreement (defined below).
RECITALS
A.    Bank of America, N.A. (“Bank of America”) and German American Capital
Corporation, a Maryland corporation (“GACC,” together with Bank of America,
“Original Lender”), made a loan (the “Mortgage Loan”) to Borrower in the
original principal amount of $324,800,000.00 evidenced by that certain Note
dated as of March 27, 2012 (the “Note”) and that certain Loan and Security
Agreement dated as of March 27, 2012 (the “Loan Agreement”) by and between
Borrower and Original Lender.
B.    To secure the repayment of the Note, Borrower, among other things,
executed and delivered to Original Lender certain Mortgages, Deeds to Secure
Debt and/or Deeds of Trust, with Security Agreement, Financing Statement,
Fixture Filing and Assignment of Master Lease, Subleases, Rents, and Security
Deposits, all dated as of March 27, 2012 (collectively, the “Security
Instruments”), encumbering certain real property and improvements more
particularly set forth therein (collectively, the “Property”). The Mortgage Loan
is further evidenced or secured by various other documents executed by Borrower
and others in favor of Original Lender, including, but not limited to, that
certain Guaranty of Recourse Obligations dated as of March 27, 2012 (the
“Guaranty”), executed by Guarantor (such other Loan Documents, including the
Guaranty, together with the Note, the Loan Agreement, and the Security
Instruments, the “Mortgage Loan Documents”).
C.    Lender is the current holder of the Note and the owner of the Mortgage
Loan and the Mortgage Loan Documents in connection with the issuance of BAMLL-DB
2012-OSI Trust, Commercial Mortgage Pass-Through Certificates, Series 2012-OSI.
D.    Berkadia Commercial Mortgage LLC, as subservicer acting on behalf of
KeyBank National Association, as master servicer acting on behalf of Lender
(“Servicer”) is the current Servicer of the Mortgage Loan pursuant to the terms
of that certain Trust and Servicing Agreement dated as of March 27, 2012 by and
among Bank of America Merrill Lynch Large Loan, Inc., as Depositor, Bank of
America, N.A., as Servicer, Midland Loan Services, as Special Servicer, Wells
Fargo Bank, N.A., as Trustee and Certificate Administrator, and Park Bridge
Lender Services LLC, as Trust Advisor (the “Trust and Servicing Agreement”).





#6331607
New Private Restaurant Properties, LLC
First Amendment to Loan and Security Agreement

--------------------------------------------------------------------------------







E.    Borrower has requested that the definition of Fiscal Year and Fiscal
Quarter in the Loan Agreement be amended to accommodate a 52/53 week financial
reporting structure and other amendments related thereto (such amendments, as
more expressly set forth Section 1.1 below, the “Fiscal Year Modifications”),
and Lender has agreed to consent to such Fiscal Year Modifications, subject to
the terms and conditions provided herein.
F.    Borrower has requested that certain reporting obligations of Borrower
under the Mortgage Loan Documents be amended to permit certain financial
statements to be provided to Lender on a consolidated basis and other amendments
related thereto (such amendments, as more expressly set forth in Section 1.2
below, the “Reporting Modifications” and collectively with the Fiscal Year
Modifications, the “Modifications”).
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
1.    Modifications.
1.1    Fiscal Year Modifications. Borrower and Lender hereby agree that on and
after the Conversion Date (as defined below), the Mortgage Loan Documents shall
be modified as follows:
(a)     The following definitions are added to Section 1.1 of the Loan
Agreement:
“Conversion Date” shall mean January 1, 2014.
“Fiscal Month” shall mean a length of time equal to either four (4) or five (5)
weeks, each week being Monday through Sunday.
(b)     The definition of “Fiscal Quarter” in Section 1.1 of the Loan Agreement
is hereby deleted in its entirety and the following is hereby substituted in
lieu thereof:


“Fiscal Quarter” shall mean each thirteen (13) week period ending on a Sunday
during each Fiscal Year, with the first Fiscal Quarter of each calendar year
commencing on the first calendar day of the Fiscal Year; provided that the first
Fiscal Quarter of the 2014 Fiscal Year shall commence on the Conversion Date.
Each Fiscal Quarter will consist of thirteen (13) weeks, with two four (4) week
periods followed by one five (5) week period, except for the period in which the
Conversion Date falls.”
(c)     The definition of “Fiscal Year” in Section 1.1 of the Loan Agreement is
hereby deleted in its entirety and the following is hereby substituted in lieu
thereof:


“Fiscal Year” shall mean a fifty-two (52) or fifty-three (53) week year
commencing on the calendar day immediately following the last day of the prior
Fiscal Year and ending on the last Sunday in December; provided that the 2014
Fiscal Year shall be the year commencing on January 1, 2014 and ending on
December 28, 2014.

First Amendment to Loan and Security Agreement
New Private Restaurant Properties, LLC
6331607.1

--------------------------------------------------------------------------------





(d)     The second full sentence of Section 7.1 of the Loan Agreement is hereby
deleted in its entirety and the following is hereby substituted in lieu thereof:


Borrower shall deliver to Lender annually, no later than fifteen (15) Business
Days after the first day of each calendar year, and shall update as new
information is received, a schedule describing all Real Estate Impositions,
payable or estimated to be payable during such calendar year attributable to or
affecting the Property or Borrower.
(e)    The words “fiscal year” in the first full sentence of Section 11.1 of the
Loan Agreement are hereby deleted and replaced with the words “Fiscal Year”.
    
(f)    The lead-in paragraph to Section 11.2.1 is hereby deleted in its entirety
and the following is hereby substituted in lieu thereof:


Commencing with the first Fiscal Month after the Conversion Date, not later than
thirty (30) days following the end of such Fiscal Month and each Fiscal Month
thereafter, Borrower shall, or shall cause Master Lessee or Asset Manager to,
deliver to Lender the following with respect to such month and each subsequent
Fiscal Month.
(g)    The words “fiscal quarter” in clause (b) of Section 14.3 of the Loan
Agreement are hereby deleted and replaced with the words “Fiscal Quarter”.


(h)    The words “fiscal year” in clause (c) of Section 14.3 of the Loan
Agreement are hereby deleted and replaced with the words “Fiscal Year”.


(i)    Clause (i) of Section 9(b) of the Guaranty is hereby deleted in its
entirety and the following is hereby substituted in lieu thereof:


(i)    within 120 days after the end of each Fiscal Year of Guarantor, a
complete copy of Guarantor’s audited annual financial statements certified by an
Independent Accountant, prepared in accordance with GAAP and the requirements of
Regulation AB, including statements of income and expense and cash flow and a
balance sheet for Guarantor, together with a certificate of the chief financial
officer of Guarantor (A) during any period for which the Guarantor Net Worth
Requirements are applicable to Guarantor, setting forth in reasonable detail
Guarantor’s Net Worth as of the end of such prior Fiscal Year and based on such
annual financial statements, and (B) certifying to the best of such chief
financial officer’s knowledge, that such annual financial statements fairly
present the financial condition and results of the operations of Guarantor;
(j)    Clause (ii) of Section 9(b) of the Guaranty is hereby deleted in its
entirety and the following is hereby substituted in lieu thereof:


(ii)     within 60 days after the end of each Fiscal Quarter of Guarantor other
than the last Fiscal Quarter of each Fiscal Year, financial statements
(including a balance sheet as of the end of such Fiscal Quarter and a statement
of income and

First Amendment to Loan and Security Agreement
New Private Restaurant Properties, LLC
6331607.1

--------------------------------------------------------------------------------



expense for such Fiscal Quarter) certified by the chief financial officer of
Guarantor and in form, content, level of detail and scope reasonably
satisfactory to Lender, together with a certificate of the chief financial
officer of Guarantor (A) during any period for which the Guarantor Net Worth
Requirements are applicable to Guarantor, setting forth in reasonable detail
Guarantor’s Net Worth as of the end of such prior Fiscal Quarter and based on
the foregoing quarterly financial statements, and (B) certifying to the best of
such chief financial officer’s knowledge, that such quarterly financial
statements fairly present the financial condition and results of the operations
of Guarantor in a manner consistent with GAAP and the requirements of Regulation
AB; and
(k)    All references to “Fiscal Quarter” or “fiscal quarter” in any Mortgage
Loan Documents (other than the Guaranty and the Loan Agreement) shall be
references to “Fiscal Quarter” as defined in Section 1.1(b) above.


(l)    All references to “Fiscal Year” or “fiscal year” in any Mortgage Loan
Documents (other than the Guaranty and the Loan Agreement) shall be references
to “Fiscal Year” as defined in Section 1.1(c) above.


1.2    Reporting Modifications. Borrower and Lender hereby agree that on and
after the Effective Date, the Mortgage Loan Documents shall be modified as
follows:     
(a)    Clause (B) of Section 11.2.1 of the Loan Agreement is hereby deleted in
its entirety and the following is hereby substituted in lieu thereof:


(B)    internally prepared, unaudited financial statements of Second Mezzanine
Borrower, on a consolidated basis, for such month and, to the extent available,
the Fiscal Year to date, which financial statements shall (x) be accompanied by
consolidating statements that present in reasonable detail the difference
between the information relating to Second Mezzanine Borrower, on the one hand,
and the information relating to each of First Mezzanine Borrower and Borrower
separately, on the other hand and (y) include, to the extent available, a
comparison with the results of for the corresponding month of the prior Fiscal
Year and for the corresponding month of the prior Fiscal Year; and
(b)    Clause (A) of the last full paragraph of Section 11.2.1 of the Loan
Agreement is hereby deleted in its entirety and the following is hereby
substituted in lieu thereof:


(A)    such statements fairly represent the financial condition and results of
operations of Second Mezzanine Borrower or the Property, as applicable, provided
that with respect to financial statements of Second Mezzanine Borrower, the
consolidating information provided therein for Borrower fairly represents the
financial condition and results of operations of Borrower,
(c)    Clause (B) of Section 11.2.2 of the Loan Agreement is hereby deleted in
its entirety and the following is hereby substituted in lieu thereof:









First Amendment to Loan and Security Agreement
New Private Restaurant Properties, LLC
6331607.1

--------------------------------------------------------------------------------





(B)    internally prepared, unaudited financial statements of Second Mezzanine
Borrower, on a consolidated basis, for such quarter and, to the extent
available, the Fiscal Year to date, which financial statements shall (x) be
accompanied by consolidating statements that present in reasonable detail the
difference between the information relating to Second Mezzanine Borrower, on the
one hand, and the information relating to each of First Mezzanine Borrower and
Borrower separately, on the other hand and (y) include, to the extent available,
a comparison with the results of for the corresponding quarter of the prior
Fiscal Year and for the corresponding quarter of the prior Fiscal Year; and
(d)    Clause (A) of the last full paragraph of Section 11.2.2 of the Loan
Agreement is hereby deleted in its entirety and the following is hereby
substituted in lieu thereof:


(A)    such statements fairly represent the financial condition and results of
operations of Second Mezzanine Borrower or the Property, as applicable, provided
that with respect to financial statements of Second Mezzanine Borrower, the
consolidating information provided therein for Borrower fairly represents the
financial condition and results of operations of Borrower,
(e)    The words “Borrower” in clause (B) of Section 11.2.3 of the Loan
Agreement is hereby deleted and replaced with the words “Second Mezzanine
Borrower, on a consolidated basis,”.


(f)    The last full paragraph of Section 11.2.3 of the Loan Agreement is hereby
deleted in its entirety and the following is hereby substituted in lieu thereof:


Notwithstanding the foregoing, (x) the obligations in Section 11.2.2(C) and
11.2.3(B) with respect to delivery of Master Lease Guarantor financial
statements may be satisfied by furnishing (A) the applicable financial
statements of Guarantor (or any direct or indirect parent of Guarantor) or (B)
Master Lease Guarantor’s or Guarantor’s (or any direct or indirect parent
thereof), as applicable, Form 10-K or 10-Q, as applicable, filed with the SEC;
provided that, with respect to each of the preceding clauses (A) and (B), (i) to
the extent such information relates to Guarantor (or a parent thereof), such
information is accompanied by consolidating statements that present in
reasonable detail the differences between the information relating to Guarantor
(or such parent), on the one hand, and the information relating to Master Lease
Guarantor on a stand-alone basis, on the other hand, and (ii) to the extent such
information is in lieu of information required to be provided under Section
11.2.3(B), such materials shall be accompanied by a report and opinion of such
Person’s auditors, which report and opinion shall be prepared in accordance with
generally accepted auditing standards; and (y) the financial statements of
Second Mezzanine Borrower required to be delivered pursuant to Section 11.2.3(B)
shall be accompanied by consolidating statements that present in reasonable
detail the difference between the information relating to Second Mezzanine
Borrower, on the one hand, and the information relating to each of First
Mezzanine Borrower and Borrower separately, on the other hand, provided that
such consolidating





First Amendment to Loan and Security Agreement
New Private Restaurant Properties, LLC
6331607.1

--------------------------------------------------------------------------------



information shall not be audited but shall be accompanied by a report of Second
Mezzanine Borrower’s auditors prepared in accordance with generally accepted
auditing standards which shall confirm that the consolidating information was
fairly stated, in all material respects, in relation to the consolidated
financial statements of Second Mezzanine Borrower taken as a whole.
2.    Ratification; Release of Lender. Except for the specific modification set
forth above, nothing herein shall be deemed to be a consent to or waiver or
amendment of any covenant or agreement contained in the Loan Agreement or any
Mortgage Loan Document, and all covenants and agreements contained in the Loan
Agreement and the other Mortgage Loan Documents, as modified hereby, are hereby
confirmed and ratified in all respects and shall remain in full force and effect
in accordance with their respective terms. Borrower hereby expressly ratifies
and confirms all of its representations, warranties, covenants and obligations
under the Mortgage Loan Documents and hereby acknowledges and agrees that
neither this Amendment nor the Modifications shall release or otherwise affect
any liability of Borrower under the Mortgage Loan Documents, as modified hereby.
Borrower hereby ratifies and confirms that the Mortgage Loan Documents, as
modified hereby, represent the valid obligations of Borrower, enforceable and
collectible against Borrower in accordance with their terms, subject to
bankruptcy, creditor’s rights and principles of equity and the implied covenants
of good faith and fair dealing. Borrower does hereby release any and all claims,
counterclaims, defenses, affirmative defenses, and other rights of setoff of
which it has actual knowledge against Lender, its officers, directors, employees
and agents (the “Released Parties”) relating to acts, events, conduct, or other
matters occurring at or prior to the date hereof, that Borrower might otherwise
have been entitled to assert or allege against the Released Parties for any
reason under or in connection with the Loan or the Mortgage Loan Documents.
3.    Representations and Warranties of Borrower. Borrower hereby represents and
warrants to the Lender as of the Effective Date as follows:
(a)    All reports, documents, instruments and information with respect to
Borrower, any Mezzanine Borrower or the Property delivered to Lender by Borrower
in connection with the Modifications are correct in all material respects and
sufficiently complete to give Lender accurate knowledge of the subject matter
thereof, and do not, to Borrower’s knowledge, contain any misrepresentation of a
material fact or omission of a material fact which omission make the provided
information misleading as of the date made in light of the circumstances in
which such report, document, instrument or information was delivered to Lender.


(b)    No Event of Default exists or is continuing.


(c)    Each financial statement with respect to Borrower delivered to Lender
under the Loan Agreement (i) has been delivered with respect to Second Mezzanine
Borrower on a consolidated basis with Borrower and Mezzanine Borrower, (ii) is
materially complete and correct as of the date made for the reporting period
covered by such statement, (iii) presents fairly the financial condition of
Second Mezzanine Borrower on such consolidated basis, and (iv) has been prepared
in accordance with GAAP or other accounting standards acceptable to Lender.
Since the date of the quarterly report for the fourth quarter, 2013, there has
been no material adverse change in the financial condition of Borrower.









First Amendment to Loan and Security Agreement
New Private Restaurant Properties, LLC
6331607.1

--------------------------------------------------------------------------------







(d)    Borrower is not currently the subject of any completed or pending
bankruptcy, reorganization or insolvency proceeding.


(e)    Borrower has no set-offs, counterclaims, defenses or other causes of
action against Lender arising out of the Loan or the Mortgage Loan Documents.


(f)    The person executing this Amendment on behalf of Borrower is authorized
to do so and, when signed, this Amendment constitutes the valid and binding
obligation of Borrower enforceable in accordance with its terms, subject to
bankruptcy, creditor’s rights and principles of equity and the implied covenants
of good faith and fair dealing.


Borrower understands and intends that Lender will rely on the representations
and warranties contained herein.


4.    Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one agreement. Delivery of an executed counterpart of a signature
page to this Amendment by facsimile or other electronic format shall be
effective as delivery of a manually executed signature page hereto.
5.    Governing Law. This Amendment and the rights and obligations of the
parties hereto and their successors and assigns shall in all respects be
governed by, and construed and enforced in accordance with, the laws of the
State of New York.
6.    No Impairment of Lien. Nothing set forth herein shall affect the priority
or extent of the lien created by the Security Instruments or any of the other
Mortgage Loan Documents, nor, except as expressly set forth herein, release or
change the liability of any party who may now be or after the date of this
Amendment may become liable, primarily or secondarily, under the Mortgage Loan
Documents. Except as expressly modified hereby, the Note, the Loan Agreement,
the Security Instruments, the Guaranty and the other Mortgage Loan Documents
remain unchanged, are hereby ratified and reaffirmed in all respects and shall
remain in full force and effect. Nothing herein shall be construed to constitute
a novation of the Loan or of any of the Mortgage Loan Documents. The execution
and delivery hereof and the Modifications provided for herein shall in no way
extinguish, release, modify, reduce, impair or terminate any of the obligations
or liabilities of Guarantor under the terms of the Guaranty.
7.    Miscellaneous.
(a)    If any provision of this Amendment is adjudicated to be invalid, illegal
or unenforceable, in whole or in part, it will be deemed omitted to that extent
and all other provisions of this Amendment will remain in full force and effect.
(b)    No change or modification of this Amendment shall be valid unless the
same is in writing and signed by all parties hereto.
(c)    The captions contained in this Amendment are for convenience of reference
only and in no event define, describe or limit the scope or intent of this
Amendment or any of the provisions or terms hereof.

First Amendment to Loan and Security Agreement
New Private Restaurant Properties, LLC
6331607.1

--------------------------------------------------------------------------------



 
(d)    This Amendment shall be binding upon and inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
permitted assigns.
(e)    THIS AMENDMENT AND THE MORTGAGE LOAN DOCUMENTS, AS AMENDED HEREBY,
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
8.    Expenses/Modification Fee. Borrower shall reimburse Lender for all of
Lender’s reasonable out-of-pocket costs and expenses incurred in connection with
the preparation, negotiation, execution and delivery of this Amendment,
including, but not limited to, Rating Agency fees and reasonable attorneys’ fees
and costs. Borrower shall be solely responsible for its own costs and expenses,
including attorneys’ fees, in connection with this Amendment, the Modifications
and the transactions contemplated hereby. Additionally, in connection with the
execution and delivery of this Amendment by Lender, Borrower shall pay Lender a
modification fee in the amount of $10,000.00.
9.    Financial Reporting. Lender acknowledges and agrees that (a) all financial
reports delivered to Lender under the Loan Agreement, the Master Lease or the
Guaranty for periods preceding the Conversion Date (as defined in Section 1.1(a)
above) have been or shall be provided utilizing the calendar month and the
definition for “Fiscal Year” and “Fiscal Quarter” set forth in the Loan
Agreement prior to giving effect to this Amendment, (b) all financial reports to
be delivered to Lender under the Loan Agreement, the Master Lease or the
Guaranty for periods after the Conversion Date shall be provided utilizing the
Fiscal Month and the definition for “Fiscal Year” and “Fiscal Quarter” as set
forth in Section 1 of this Amendment, and (c) any comparisons to be delivered to
Lender under the Loan Agreement, the Master Lease or the Guaranty between a
period preceding the Conversion Date and a period after the Conversion Date
shall not be required to compare periods of the same length.
10.    Master Lease Amendment. Lender hereby consents to Borrower and Master
Lessee entering into an amendment to the Master Lease modifying the terms of the
Master Lease consistent with the Modifications.
11.    Ratification of Guarantor. Guarantor hereby consents to the Modifications
and expressly ratifies and confirms all of its representations, warranties,
covenants and obligations under the Mortgage Loan Documents and hereby
acknowledges and agrees that neither this Amendment nor the Modifications shall
release or otherwise affect any liability of Guarantor under the Mortgage Loan
Documents, as modified hereby. Guarantor hereby ratifies and confirms that the
Mortgage Loan Documents, as modified hereby, represent the valid obligations of
Guarantor, enforceable and collectible against Guarantor in accordance with
their terms, subject to bankruptcy, creditor’s rights and principles of equity
and the implied covenants of good faith and fair dealing. Guarantor does hereby
release any and all claims, counterclaims, defenses, affirmative defenses, and
other rights of setoff of which it has actual knowledge against Lender, its
officers, directors, employees and agents (the “Released Parties”) relating to
acts, events, conduct, or other matters occurring at or prior to the date
hereof, that Guarantor might





First Amendment to Loan and Security Agreement
New Private Restaurant Properties, LLC
6331607.1

--------------------------------------------------------------------------------





otherwise have been entitled to assert or allege against the Released Parties
for any reason under or in connection with the Loan or the Mortgage Loan
Documents.










SIGNATURES CONTINUE ON FOLLOWING PAGE



First Amendment to Loan and Security Agreement
New Private Restaurant Properties, LLC
6331607.1

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


 
BORROWER:
     NEW PRIVATE RESTAURANT PROPERTIES, LLC,
 
 
     a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
     By:
/s/ Joseph J. Kadow
 
 
 
     Name:
Joseph J. Kadow
 
 
 
     Title:
Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GUARANTOR:
     OSI HOLDCO I, INC., a Delaware corporation
 
 
 
 
 
 
 
     By:
/s/ Joseph J. Kadow
 
 
 
     Name:
Joseph J. Kadow
 
 
 
     Title:
Executive Vice President
 



 
LENDER:
 
WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE
 
 
 
 
REGISTERED HOLDERS OF BAMLL-DB 2012-OSI
 
 
 
 
TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
 
 
 
 
CERTIFICATES, SERIES 2012-OSI
 
 
 
 
 
 
 
 
 
 
 
 
By: KeyCorp Real Estate Capital Markets, Inc.,
 
 
 
 
 
       an Ohio corporation, as Servicer
 
 

 
 
 
By: Berkadia Commercial Mortgage LLC, a
 
 
 
        Delaware limited liability company,
 
 
 
        as Subservicer
 
 
 
 
 
 

 
 
By:
/s/ Gary A. Routzahn
 
 
 
Name:
Gary A. Routzahn
 
 
 
Title:
Authorized Representative
 




First Amendment to Loan and Security Agreement
New Private Restaurant Properties, LLC
6331607.1